Citation Nr: 1810906	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1977.

These matters come before the Board of Veteran's Appeals (the Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2014, the Board remanded the case to schedule the Veteran for a Board hearing. 

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In March 2017, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran raised a motion to advance on docket due to hardship in a January 2018 statement.  The undersigned Veterans Law Judge (VLJ) is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In October 2017 and November 2017, the Veteran and her representative submitted additional evidence along with a waiver of RO consideration.  The Board will consider the new evidence.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
  

VETERAN'S CONTENTIONS

The Veteran contends that service connection is warranted for a right knee condition as a result of her duties during service.  She specifically asserts that she injured her right knee in service when she fell in a foxhole, and when she fell from a chair during cleaning, and that since that time she has experienced worsening pain, locking, and frequent falls.  She additionally asserts that instability in her right knee caused her to fall and sustain a left knee injury.  See November 2009 Correspondence and December 2016 Board Hearing Transcript. 


FACTUAL FINDINGS 

1.  Service treatment records show the Veteran twisted her right knee and sustained a right knee contusion in a September 1976 fall, and that she attended physical therapy thereafter with no significant improvement.  

2.  The Veteran has provided competent and credible lay statements indicating an onset of right knee symptoms in service and recurring since.

3.  Post-service treatment records show that she has since been diagnosed with right knee osteoarthritis and degenerative joint disease and has undergone a total left knee replacement.  Post-service treatment records also show various visits for falls attributed to the right knee giving away. 

4.  At a September 2009 VA examination, the Veteran reported that she had progressive right knee pain since service and used a walker to ambulate.  The examiner diagnosed the Veteran with marked degenerative arthritis of the knee, degeneration of the medial and lateral meniscus, marked chondromalacia, and cyst of the ACL. The examiner opined that it would be speculative to relate the Veteran's current knee pain to her 1976 right knee injury.  

5.  At an August 2017 VA examination, the Veteran reported that she had right knee pain that persisted for several years after her in-service injury.  She also indicated that she began to experience right knee instability in the late 1990s.  The Veteran stated that she seeks emergency or unscheduled primary care approximately twice a month for right knee swelling or pain that is not alleviated with medication.  The examiner diagnosed her with right knee osteoarthritis.  The examiner opined that the Veteran's right knee disability was less likely than not related to service.  She explained that although the Veteran sustained an injury to the right knee during service, there was not documentation of continued care and treatment of the right knee until 1994.  She determined that she would be unable to confirm the Veteran's right knee condition to service without resorting to mere speculation.  

6.  In a March 2017 statement, the Veteran's orthopedist opined that the Veteran's right knee osteoarthritis is mostly likely caused by or a result of her in-service injury.  He explained that due to her traumatic fall in service, the Veteran had had progressive right knee pain since the incident. 

7.  In a November 2017 statement, the Veteran's other orthopedist also opined that the Veteran's right knee osteoarthritis is mostly likely caused by or a result of her in-service injury.  He explained that the Veteran's traumatic fall in service resulted in pain and degenerative changes of the right knee causing decreased mobility and stiffness. 


LEGAL CONCLUSION

The criteria for service connection for a right knee disability are met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that post-service treatment records show the Veteran has been diagnosed during the course of the appeal with various right knee conditions, including osteoarthritis and degenerative joint disease of the right knee.  The Veteran is also competent to report on her observed symptoms and on the circumstances of her symptoms during and after service.  At the hearing, the Veteran consistently and credibly testified that she injured her right knee in service when she fell in a foxhole, and that since that time she has experienced worsening pain, locking, and frequent falls.  Service treatment records corroborate and document the right knee injury as testified to at the hearing.  Accordingly, the Board finds that the Veteran's reports of right knee pain in-service and thereafter both competent and credible.  See Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993);  Caluza v. Brown, 7 Vet. App. 498 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

As there is no dispute as to the existence of a current right knee condition, nor is there any real dispute as to in-service incurrence, the outcome of the case turns on whether a right knee condition is related to service.  In determining that the Veteran's right knee condition is related to service, the Board considers the March 2017 and November 2017 private orthopedists' opinions to carry the greatest probative weight of the entirety of the evidence of record.  

The Board finds that these opinions, provided after reviewing the entirety of the claims file, when read together demonstrate a positive causal relationship between the Veteran's right knee condition and service.  The physicians provided detailed rationales for the conclusion reached.  The medical evidence of record, which includes service treatment records documenting right knee treatment without improvement, post-service treatment records documenting treatment for right knee pain, and the Veteran's credible statements of right knee pain and instability since service, also supports their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges the September 2009 and August 2017 VA medical opinions stating that it would be speculative to relate the Veteran's right knee disability to her in-service right knee injury.  In March 2017, the Board found the September 2009 opinion inadequate to decide the claim.  The Board now finds that the August 2017 opinion is also inadequate.  The examiner did not provide reasons as to why it would be speculative to relate her current right knee disability to her right knee injury in service nor did she address the Veteran's statements of knee pain and instability since service.  Accordingly, their negative opinions are therefore accorded no probative weight.  

In light of the above medical nexus opinions, the Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a right knee condition is granted.  38 U.S.C. §§ 1110, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is granted.  


REMAND

While further delay is regrettable, the Board finds that additional development of the left knee claim is necessary prior to appellate review.  

Pursuant to the March 2017 Board remand, the Veteran was afforded a VA examination in August 2017 in effort to determine whether her current left knee disability was related to her right knee disability.  After examining the Veteran, the examiner diagnosed the Veteran with left knee osteoarthritis.  The examiner opined that the Veteran's left knee condition was less likely than not related to her service-connected right knee disability.  The examiner explained that arthritis in one joint did not cause arthritis in another and there was no objective evidence that a right knee condition aggravated the left knee.  She further reasoned that she would not be able to determine if it was at least as likely as not that the left knee disability had been permanently worsened beyond normal progression by the right knee disability without resorting to mere speculation.  Significantly, however, the examiner did not address the Veteran's statements that her right knee instability caused frequent falls which resulted in a left knee injury.  Based on the foregoing deficiencies, an addendum opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file, including a copy of this REMAND, to a clinician, other than the clinician who rendered the previous opinions, to provide an addendum opinion on the nature and etiology of the Veteran's left knee disability.  The clinician should respond to the following:

a. Is it at least as likely as not that the left knee disability was caused by the service-connected right knee disability?  Please explain why or why not, specifically addressing the Veteran's reports of falls as a result of her right knee giving out. 

b. If, and only if, you provided a negative response to question (a), is it at least as likely as not that the left knee disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected right knee disability?  Please explain why or why not.

c. If you find that the left knee disability has been permanently worsened beyond normal progression (aggravated) by the service-connected right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of the left knee disability that is attributed to the right knee disability. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


